DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I in the reply filed on 08/31/2022 is acknowledged. Claims 111-113, 115-117, and 119-122 have been withdrawn from further consideration and claims 1-3, 6-13, 16-19, 32-35 are pending.

Response to Amendment
In response to the amendment filed on 08/31/2022, Claims 4-5, 14-15, 20-31, 36-110, 114, and 118 have been cancelled, and Claims  1-3, 6-13, 16-19, 32-35 are pending.

Drawings
The drawings are objected to because:
Figures 1-11E use shading, however, this shading reduces legibility. See CFR
1.84(m) which states “Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the front end" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-35 is/are rejected for incorporating the above errors from their respective parent claims by dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 16, 17, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stensaas (US Patent 4,778,467).
Regarding Claim 1, Stensaas teaches a nerve treatment device for forming a fluid containment field around at least at least a portion of an isolated segment of a nerve, the nerve treatment device comprising (Column 7, Lines 10-25): 
an elongate body (10) extending from a first endwall (12) to a second endwall (14) substantially opposite the first endwall (12; Figure 1), the elongate body (10) comprising a top surface and having a longitudinal axis extending from the first endwall to the second endwall (Figure 1); and 
a containment chamber (lumen within body 10) formed within the elongate body and extending from the first endwall (12) to the second endwall (14; Figure 1), the containment chamber comprising a void volume intersecting the top surface to form an access area, the access area being configured to receive the isolated segment of the nerve into the containment chamber and the containment chamber being configured to substantially retain a volume of fluid within the void volume around at least a portion of the isolated segment of the nerve (Column 7, Lines 10-67); 
wherein the first endwall comprises a first aperture opening into the containment chamber and the second endwall comprises a second aperture opening into the containment chamber (Figure 1; where the apertures are the 2 end openings), the first and second apertures being configured to retain first and second ends of the isolated segment of the nerve, respectively, and to form fluid seals around the first and second ends of the isolated segment of the nerve, respectively (Column 7, Lines 51-63), 
wherein the first endwall comprises a first slit (16; Figure 1) extending through or along the first endwall from the top surface to the first aperture and the second endwall comprises a second slit extending through or along the second endwall from the top surface to the second aperture (see Figure 1; see Column 9, Lines 10-16), and 
wherein at least a portion of the first endwall is flexible and configured to be biased, or a front wall is configured to be biased, in a manner that increases a first width between opposing edges of the first slit so that the nerve may be received through the first slit into the first aperture and wherein at least a portion of the second endwall is flexible and configured to be biased, or the front wall is configured to be biased, in a manner that increases a second width between opposing edges of the second slit so that the nerve may be received through the second slit into the second aperture (Column 9, Lines 11-29).
Regarding Claim 2, Stensaas teaches the nerve treatment device of Claim 1, wherein the flexible portion of the first endwall comprises a first flange having a thickness which tapers in a distal direction of the first flange, a distal edge of the first flange being defined by the first slit (Column 7, Lines 13-25).
Regarding Claim 3, Stensaas teaches the nerve treatment device of Claim 2, wherein the flexible portion of the first endwall comprises a second flange having a thickness which tapers in a distal direction of the second flange, a distal edge of the second flange being defined by the first slit, such that the distal edges of the first and second flanges form opposing edges of the first slit (Column 7, Lines 13-25).
Regarding Claim 6, Stensaas teaches the nerve treatment device of Claim 1, wherein the containment chamber is configured to retain the volume of fluid such that the fluid entirely surrounds a circumference of the nerve along at least a portion of the isolated segment of the nerve (Column 7, Lines 64-67).
Regarding Claim 7, Stensaas teaches the nerve treatment device of Claim 1, wherein the width of the access area is greater than a width of the first aperture and greater than a width of the second aperture (Column 7, Lines 12-20 disclose that the prosthesis has tapered ends therefore the inner most void/access area is larger than the width of the two side openings).
Regarding Claim 8, Stensaas teaches the nerve treatment device of Claim 1, wherein the first and second apertures are circular (Figure 1).
Regarding Claim 9, Stensaas teaches the nerve treatment device of Claim 1, wherein the first and second apertures comprise diameters in an unbiased configuration slightly smaller than a diameter of the nerve such that the first and second apertures are configured to form a compressive seal around the nerve when received within the first and second apertures (Column 7, Lines 52-67).
Regarding Claim 10, Stensaas teaches the nerve treatment device of Claim 1, wherein the first and second apertures are longitudinally aligned (Figure 1).
Regarding Claim 11, Stensaas teaches the nerve treatment device of Claim 1, wherein a bottom surface of the elongate body is generally rounded (Figure 1).
Regarding Claim 12, Stensaas teaches the nerve treatment device of Claim 1, wherein at least a portion of the bottom surface of the elongate body is flattened so that the device may rest stably on a flat surface (Column 7, Lines 19-25 discloses that the outer surface is allowed to move with respect to nearby structures therefore the device is capable of being flattened so that it can rest on a flat surface)
Regarding Claim 13, Stensaas teaches the nerve treatment device of Claim 1, wherein the first endwall comprises a profile shape corresponding to a portion of an obround (See Figure 7A-7B, see also the embodiment of Figure 8D).
Regarding Claim 16, Stensaas teaches the nerve treatment device of Claim 1, wherein the elongate body and the endwalls are integrally fabricated from the same material (Figure 1).
Regarding Claim 17, Stensaas teaches the nerve treatment device of Claim 1, wherein the elongate body comprises silicone (Column 7, Lines 37).
Regarding Claim 35, Stensaas teaches the nerve treatment device of Claim 1, wherein a front wall of the elongate body comprises an angled edge (12) on the top surface sloping downward toward the containment chamber (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensaas (US Patent 4,778,467) as applied to claim 17 above, and further in view of Holt (US PGPub 2014/0163586).
Regarding Claim 18, Stensaas teaches the nerve treatment device of Claim 17, but fails to disclose wherein the silicone comprises medical grade polydimethylsiloxane (PDMS).
Holt teaches tissue repair devices for reconnecting or supporting town tissue (abstract) comprising polydimethylsiloxane (PDMS).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the silicone of Stensaas using the materials as taught by Holt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (See MPEP 2144.07). The Examiner notes that the specification does not provide criticality to PDMS being used in the invention; see instant specification Paragraph 0055).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stensaas (US Patent 4,778,467) as applied to claim 1 above, and further in view of de Medinaceli (US Patent 4,306,561).
Regarding Claim 19, Stensaas teaches the nerve treatment device of Claim 1, but fails to disclose further comprising a handle extending laterally from the elongate body.
Medinaceli discloses a holding apparatus for repairing severed nerves (abstract; see Figure 1) wherein the elongate bode (23 or 22) comprises a handle (20) extending laterally away from the body.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the invention of Stensaas such that it was attached to a handle, as taught by Medinaceli for the advantage of being able to manipulate the prosthesis without touching it by hand.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US Patent 4,778,467) and de Medinaceli (US Patent 4,306,561) as applied to claim 19  above, and further in view of Rudner (US Patent 4,573,471)
Regarding Claim 32, the combination of references disclosed above teaches the nerve treatment device of Claim 19, but fails to disclose wherein the first aperture and the second aperture are horizontally disposed more towards the front end of the elongate body.
Rudner discloses an apparatus for joining the ends of tubular vessels (abstract) wherein the first and second apertures (the end openings of lumen 19; see Figure 1) are disposed closer to element 13, which the Examiner is interpreting as “the front end” since there is a lack of antecedent basis for this limitation. In other words, Applicant has not defined where is the front end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the internal lumen/void/containment chamber of the combination of references, such that it was not in the center, and thus closer towards a front end, for the advantage of making space for fixation devices to keep the prosthesis closed (See elements 14 of Rudner).

Allowable Subject Matter
Claims 33-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771